DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (2011/0225614, of record) [West] in view of Wang et al. (2020/0169586) [Wang].
Regarding claims 1, 7, and 9, West discloses a video display system comprising: an apparatus of a first user having a viewing right to a given video (fig. 1 set top box 104);
a second user apparatus (fig. 1 second set top box 104); and a display control section, wherein the first user apparatus sends an invitation for viewing of the video to the second user apparatus, the second user apparatus causes the video viewing invitation to be displayed, and the display control section causes the second user apparatus to initiate display of the video synchronously with causing the first user apparatus to initiate the display of the video in a case where the second user has a viewing right to the video and in a case where manipulation for accepting the invitation is input to the second user apparatus (paragraphs 0038 and 0040).
West fails to disclose wherein a first avatar for the first user apparatus is placed at a first location in a virtual theater room, wherein the first avatar matches posture information of the first user apparatus, wherein a second avatar for the second user apparatus is placed at a second location in the virtual theater room, wherein the second avatar matches posture information of the second user apparatus, and wherein the video is displayed simultaneously to the first user apparatus and the second user apparatus on a screen in the virtual theater room.
In an analogous art, Wang teaches a video display system wherein a first avatar for a first user apparatus is placed at a first location in a virtual theater room, wherein the first avatar matches posture information of the first user apparatus, wherein a second avatar for a second user apparatus is placed at a second location in the virtual theater room, wherein the second avatar matches posture information of the second user apparatus, and wherein the video is displayed simultaneously to the first user apparatus and the second user apparatus on a screen in the virtual theater room, providing the benefit of a shared virtual space such that users can both view a common video and also interact with one another (paragraphs 0004 and 0026).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of West to include wherein a first avatar for the first user apparatus is placed at a first location in a virtual theater room, wherein the first avatar matches posture information of the first user apparatus, wherein a second avatar for the second user apparatus is placed at a second location in the virtual theater room, wherein the second avatar matches posture information of the second user apparatus, and wherein the video is displayed simultaneously to the first user apparatus and the second user apparatus on a screen in the virtual theater room, as taught by Wang, for the benefit of a shared virtual space such that users can both view a common video and also interact with one another.

Regarding claim 2, West and Wang disclose the video display system according to Claim 1, wherein in the case where the second user does not have a viewing right to the video, the display control section causes the second user apparatus to display content for purchasing the viewing right (invitee purchase, paragraph 0042).

Regarding claims 3-5, 8, and 10, West discloses a video display system comprising: an apparatus of a first user having a viewing right to a given video (fig. 1 set top box 104);
a second user apparatus (fig. 1 second set top box 104); and 
a display control section, wherein the first user apparatus sends an invitation for viewing of the video with the viewing right to the second user apparatus, the second user apparatus causes the video viewing invitation to be displayed, and the display control section causes the second user apparatus to initiate display of the video synchronously with causing the first user apparatus to initiate the display of the video in a case where manipulation for accepting the invitation is input to the second user apparatus irrespective of whether or not the second user has a viewing right to the video (organizer can ensure viewing right ahead of time paragraph 0038, 0040, and 0042).
West fails to disclose wherein a first avatar for the first user apparatus is placed at a first location in a virtual theater room, wherein the first avatar matches posture information of the first user apparatus, wherein a second avatar for the second user apparatus is placed at a second location in the virtual theater room, wherein the second avatar matches posture information of the second user apparatus, and wherein the video is displayed simultaneously to the first user apparatus and the second user apparatus on a screen in the virtual theater room.
In an analogous art, Wang teaches a video display system wherein a first avatar for a first user apparatus is placed at a first location in a virtual theater room, wherein the first avatar matches posture information of the first user apparatus, wherein a second avatar for a second user apparatus is placed at a second location in the virtual theater room, wherein the second avatar matches posture information of the second user apparatus, and wherein the video is displayed simultaneously to the first user apparatus and the second user apparatus on a screen in the virtual theater room, providing the benefit of a shared virtual space such that users can both view a common video and also interact with one another (paragraphs 0004 and 0026).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of West to include wherein a first avatar for the first user apparatus is placed at a first location in a virtual theater room, wherein the first avatar matches posture information of the first user apparatus, wherein a second avatar for the second user apparatus is placed at a second location in the virtual theater room, wherein the second avatar matches posture information of the second user apparatus, and wherein the video is displayed simultaneously to the first user apparatus and the second user apparatus on a screen in the virtual theater room, as taught by Wang, for the benefit of a shared virtual space such that users can both view a common video and also interact with one another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421